United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yorktown Heights, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-374
Issued: October 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2010 appellant filed a timely appeal from a September 20, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of $6,767.49 was
created; (2) whether OWCP properly found that appellant was at fault in creating the
overpayment; and (3) whether OWCP properly denied appellant’s request for a prerecoupment
hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 5, 2010 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that he sustained an injury while carrying mail up a flight of stairs.
OWCP accepted the claim for a right inguinal hernia. Appellant began receiving compensation
for wage loss as of February 20, 2010.
By letter dated May 11, 2010, OWCP advised appellant that he would be receiving net
compensation of $2,561.43 every 28 days until further notice. Appellant was advised that he
must notify OWCP of any return to work. OWCP stated that compensation payments included
the period covered by each payment and, if appellant worked for any part of the period covered
by a payment, it must be returned to OWCP.
The record establishes that appellant returned to work on May 19, 2010. Compensation
payments were issued for the periods May 9 to June 5, June 6 to July 3 and July 4 to 31, 2010.
Each payment was in the amount of $2,561.43.
By letter dated August 20, 2010, OWCP advised appellant of a preliminary finding that
an overpayment of $6,767.49 had occurred.2 As to the amount of the overpayment, it calculated
that for the payment from May 9 to June 5, 2010, $1,646.63 was an overpayment of
compensation. The remaining two payments of $2,561.43 were also found to be overpayments,
resulting in a total of $6,769.49.3 It found that appellant had returned to work on May 19, 2010
and was issued compensation payments through July 31, 2010 that he had not returned. In
addition, OWCP found that he was at fault in creating the overpayment, as he had accepted
payments he knew or should have known were incorrect and failed to provide material
information regarding his return to work. Appellant was advised that he could request a
prerecoupment hearing if he disagreed with the finding of overpayment, amount or fault
determination within 30 days. He did not respond.
By decision dated September 20, 2010, OWCP finalized its finding that an overpayment
of $6,767.49 was created. It also found that appellant was at fault in creating the overpayment
and therefore was not entitled to waiver of the overpayment.
On September 24, 2010 OWCP’s Branch of Hearings and Review received a request for
a prerecoupment hearing on fault and waiver issues. Appellant stated that he “never filed after
[May 6, 2010].” The request was postmarked September 21, 2010.
By decision dated November 29, 2010, OWCP denied appellant’s request for a
prerecoupment hearing as it was untimely filed. It found that appellant did not have a right to a
hearing after a final overpayment decision.

2

OWCP included an overpayment calculation, which actually showed an overpayment of $6,769.49.

3

OWCP found that the overpayment amount was $6,767.49.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.4 20 C.F.R. § 10.500 provides that “compensation for wage loss due to disability
is available only for any periods during which an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.”
ANALYSIS -- ISSUE 1
In the present case, the record indicates and appellant does not contest, that he returned to
full-time work on May 19, 2010. He continued to receive compensation for wage loss through
July 31, 2010. As noted above, appellant is not entitled to compensation for wage loss after he
returned to work earning his date-of-injury wages. Therefore, an overpayment of compensation
resulted.
Appellant received compensation payments dated June 5 and July 3 and 31, 2010. The
entire amounts of the July 3 and 31, 2010 payments (each compensation payment was $2,561.43)
are considered an overpayment, since appellant worked during the entire period covered by the
payments. The period covered by the June 5, 2010 payment was May 9 to June 5, 2010. OWCP
calculated that $1,646.63 of the payment included the period May 19 to June 5, 2010, resulting in
an overpayment. Combining the two payments of $2,561.43 with $1,646.63, it found an
overpayment of $6,767.49.5 The Board finds that OWCP properly determined that an
overpayment of $6,767.49 was created in this case.
LEGAL PRECEDENT -- ISSUE 2
According to 5 U.S.C. § 8129(b): “Adjustment or recovery by the United States may not
be made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.” No waiver of an overpayment is possible if the claimant is at fault in creating the
overpayment.6
On the issue of fault, 20 C.F.R. § 10.433 provides that an individual will be found at fault
if he or she has done any of the following: “(1) Made an incorrect statement as to a material fact
which he or she knew or should have known to be incorrect; (2) Failed to provide information
which he or she knew or should have known to be material; or (3) Accepted a payment which he
or she knew or should have known was incorrect.”

4

5 U.S.C. § 8116(a).

5

The actual amount was $6,769.49, but any error in the stated amount was not adverse to appellant.

6

Gregg B. Manston, 45 ECAB 344 (1994).

3

ANALYSIS -- ISSUE 2
OWCP had advised appellant by letter dated May 11, 2010 of his obligation to notify
OWCP of any return to work. In addition, appellant was notified that if he received a
compensation payment covering any portion of a period that he had worked, he must return the
check to OWCP. The Board notes that OWCP regulations state that each periodic check
includes clear indication of the period for which payment is being made.7 In this case, OWCP
issued a payment on June 5, 2010 for the period May 9 to June 5, 2010, a payment dated July 3,
2010 covering the period June 6 to July 3, 2010 and a payment dated July 31, 2010 covering the
period July 4 to 31, 2010. When appellant received the payments he should have known each
payment was incorrect, because he was clearly notified that he must return any payment that
covered a period during which he had worked for any portion of that period.
There is no evidence of record that appellant returned any of the three compensation
payments at issue. The Board accordingly finds that he accepted payments he should have
known were incorrect.8 Pursuant to 20 C.F.R. § 10.433 appellant was at fault in creating the
overpayment and therefore no waiver of the overpayment is possible.
On appeal, appellant submitted a letter that he had apparently included with a request for
a prerecoupment hearing. He stated that “everybody was notified” of his return to work on
May 19, 2010. The Board notes that there was no indication of record that appellant notified
OWCP of his return to work, although OWCP did receive a Form CA-3 (Report of Termination
of Disability and/or Payment) on May 25, 2010 indicating appellant had returned to work. But
even if OWCP should have been generally aware that appellant had returned to work and issued
the payments in error, he should have been aware of the error and returned the payments.
Appellant also stated that he never filed or applied for compensation benefits after his return to
work, an apparent reference to the claims for compensation (Form CA-7) that he filed with
OWCP. As the May 11, 2010 OWCP letter indicated however appellant was going to be paid
pursuant to periodic payments every four weeks. There is no question appellant did not submit a
specific claim for compensation after May 19, 2010. The finding of fault in this case was based
on the acceptance of periodic payments he knew or should have known to be incorrect. For the
reasons noted, the Board finds that the evidence of record supports the finding of fault in this
case.
LEGAL PRECEDENT -- ISSUE 3
OWCP regulations provide that an individual may present evidence in response to a
preliminary notice of overpayment in writing or at a prerecoupment hearing.9 The evidence must
be presented or the hearing requested within 30 days of the date of the written notice of

7

20 C.F.R. § 10.430.

8

See. e.g., M.J., Docket No. 10-554 (issued November 3, 2010).

9

20 C.F.R. § 10.432.

4

overpayment. Failure to request the hearing within this 30-day period shall constitute a waiver
of that right.10
ANALYSIS -- ISSUE 3
In the present case, OWCP issued the preliminary overpayment determination on
August 20, 2010. The 30-day period to request a prerecoupment hearing expired on Monday,
September 20, 2010. The prerecoupment hearing request was postmarked September 21, 2010.11
The evidence therefore established that appellant failed to request the hearing within the specific
time period. Pursuant to 20 C.F.R. § 10.432, he waived his right to a prerecoupment hearing.
The Board finds that OWCP properly denied the hearing request.12
CONCLUSION
The Board finds that an overpayment of $6767.49 was created from May 19 to July 31,
2010 as appellant received compensation for wage loss during a period he had returned to work.
The Board further finds that OWCP properly found appellant accepted payments he should have
known were incorrect and therefore he is at fault in creating the overpayment and not entitled to
waiver. In addition, the Board finds that OWCP properly denied the request for a prerecoupment
hearing.

10

Id.

11

See 20 C.F.R. § 10.439 (prerecoupment hearings shall be conducted in exactly the same manner as provided for
hearings under 5 U.S.C. § 8124(b)); 20 C.F.R. § 10.616(a) (the hearing request must be sent within 30 days as
determined by postmark or other carrier’s date marking).
12

See N.D., Docket No. 10-1601 (issued April 6, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 29 and September 20, 2010 are affirmed.
Issued: October 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

